                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 BRISTON SMITH,                                 )
                                                )
               Plaintiff,                       )
                                                )           No.: 3:21-CV-81-KAC-HBG
 v.                                             )
                                                )
 STATE OF TENNESSEE,                            )
 MIKE PARRIS, and                               )
 CORRECTION OFFICERS 1-10,                      )
                                                )
               Defendants.                      )


                               MEMORANDUM & ORDER

       The Court is in receipt of pro se prisoner Briston Smith’s complaint for violation of

42 U.S.C. § 1983 [Doc. 3], and a motion for leave to proceed in forma pauperis [Doc. 1].

       Under the Prison Litigation Reform Act of 1995, a prisoner who files a complaint

in a district court must (1) tender the full filing fee or (2) file an application to proceed in

forma pauperis without prepayment of fees and a certified copy of his inmate trust account

for the previous six-month period (or institutional equivalent). 28 U.S.C. § 1915(a). Mr.

Smith has not paid the required $400.00 filing fee, nor has he submitted the proper

documents to proceed in forma pauperis. Specifically, he has not filed a certified copy of

his inmate trust account for the six-month period immediately preceding the filing of the

Complaint.

       The Clerk is DIRECTED to send Mr. Smith a prison account statement form. Mr.

Smith shall have twenty-one (21) days from the date of entry of this Order to pay the full




Case 3:21-cv-00081-KAC-HBG Document 5 Filed 03/23/21 Page 1 of 2 PageID #: 25
filing fee or submit the certified copy of his inmate trust account. If Mr. Smith FAILS TO

FULLY COMPLY WITH THIS ORDER BY THE DEADLINE, the Court shall

presume that he is not a pauper and will ORDER THE CASE DISMISSED FOR WANT

OF PROSECUTION.

       As soon as practicable, the Court will screen the Complaint pursuant to the Prison

Reform Litigation Act. See, e.g., 28 U.S.C. §§ 1915(e)(2)(A)–(B). The Court WILL NOT

consider any amendments and/or supplements to the Complaint or any other kind of motion

for relief until after this screening is complete. Accordingly, any requests to amend or

supplement the Complaint and/or motions filed before the Court has completed this

screening will be automatically denied.

       Finally, Mr. Smith is ORDERED to immediately inform the Court and the

Defendants of any address changes in writing, within fourteen (14) days of the change of

address. Pursuant to Local Rule 83.13, “it is the duty of any party not represented by

counsel to promptly notify the Clerk and the other parties to the proceedings of any change

in his or her address, to monitor the progress of the case, and to prosecute or defend the

action diligently.” E.D. Tenn. L.R. 83.13. Failure to timely respond to an order or pleading

addressed to the last address provided by the pro se plaintiff may result in the dismissal of

the case or other appropriate action. Id.

       IT IS SO ORDERED.

                                              s/ Katherine A. Crytzer
                                              KATHERINE A. CRYTZER
                                              United States District Judge



                                             2

Case 3:21-cv-00081-KAC-HBG Document 5 Filed 03/23/21 Page 2 of 2 PageID #: 26
